Title: From Benjamin Franklin to J.F. Frin & Co., 18 July 1781
From: Franklin, Benjamin
To: J.F. Frin & Co.


Passy le 18. Juillet 1781.
Je reçois dans l’Instant, Messrs. votre Lettre d’hier. J’ai examiné mes Livres de noveau et je trouve qu’effectivement la 4me. de la Traite en Question a été acceptée le 12. May 81. presentée par M. Le Ray de Chaumont.
Comme vous avèz entre vos Mains, Messieurs, la premiere de la dite Traite que j’ai refusé d’accepter, ayant dejà rempli cette formalité à l’Egard de la 4me. et que vos Recherches pour trouver cette 4me. ont été infructueuses, Je pense que vous verrèz fort bien de former l’Opposition que vous projettèz chez mon Banquier, afin de decouvrir la Fraude, s’il y en a.
J’ai l’honneur d’être tres parfaittement, Messrs. Votre &c.
Mess. J f Frin & Co.
